Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 18, 2013

                                    No. 04-13-00088-CV

                            R&RC, LLC and Ramiro C. Ramirez,
                                     Appellants

                                              v.

                              BEXAR TRADING COMPANY,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-20550
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, appellee’s motion to dismiss this
appeal is GRANTED, and this appeal is DISMISSED FOR LACK OF JURISDICTION. Costs of
the appeal are taxed against appellants.

       It is so ORDERED on September 18, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2013.

                                               _____________________________
                                               Keith E. Hottle, Clerk